Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed. The prior art of record fails to disclose the features wherein each of the measurement values is measured by each of the two or more radio units, wherein based on the measurement values measured by each of the two or more radio units being different from each other, radio links of the two or more radio units are individually controlled, and wherein based on the measurement values measured by each of the two or more radio units being same as each other, radio links of the two or more radio units are controlled in a same manner, as recited in claim 1 and similarly recited in claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAN YUEN/Primary Examiner, Art Unit 2464